EXHIBIT 10.1

 

COMMON STOCK PURCHASE AGREEMENT

 

BY AND AMONG

 

PRICESMART, INC.

 

and

 

THE INVESTORS LISTED ON

EXHIBIT A ATTACHED HERETO

 

Dated as of October 22, 2003

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

COMMON STOCK PURCHASE AGREEMENT

   1

1.

 

AGREEMENT TO PURCHASE AND SELL STOCK

   1

2.

 

CLOSING

   1

3.

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

   2     3.1   

Organization, Good Standing and Qualification

   2     3.2   

Authorization

   2     3.3   

Valid Issuance of the Shares

   2     3.4   

Capitalization

   3     3.5   

Noncontravention

   3     3.6   

Absence of Certain Changes

   4     3.7   

No General Solicitation

   4     3.8   

Disclosure

   5

4.

 

REPRESENTATIONS AND WARRANTIES OF THE INVESTORS

   5    

4.1

  

Organization and Qualification

   5    

4.2

  

Authorization

   5    

4.3

  

Purchase for Own Account

   5    

4.4

  

Accredited Investor Status

   5    

4.5

  

Restricted Securities

   6    

4.6

  

Due Diligence and No Solicitation

   6    

4.7

  

Further Limitations on Disposition

   6    

4.8

  

Legends

   6

5.

 

PRE-CLOSING COVENANTS OF THE PARTIES

   7    

5.1

  

General

   7    

5.2

  

Notice of Developments

   7

6.

 

POST-CLOSING COVENANTS OF THE PARTIES

   7    

6.1

  

Listing

   7

7.

 

CONDITIONS TO THE INVESTORS’ OBLIGATIONS AT CLOSING

   7    

7.1

  

Representations and Warranties True

   7    

7.2

  

Compliance with Covenants

   8    

7.3

  

No Litigation

   8    

7.4

  

Securities Exemptions

   8    

7.5

  

Proceedings

   8    

7.6

  

No Material Adverse Effect

   8

8.

 

CONDITIONS TO THE COMPANY’S OBLIGATIONS AT CLOSING

   9    

8.1

  

Representations and Warranties True

   9    

8.2

  

Payment of Consideration

   9    

8.3

  

No Litigation

   9    

8.4

  

Securities Exemptions

   9

 



--------------------------------------------------------------------------------

9.

 

REGISTRATION STATEMENT FOR RESALE OF THE SHARES

   9    

9.1

  

Registration

   9    

9.2

  

Company Obligations

   9    

9.3

  

Restrictions on Registrations

   11    

9.4

  

Investor Obligations and Rights

   11    

9.5

  

Indemnification

   12    

9.6

  

Expenses

   15

10.

 

TERMINATION

   15    

10.1

  

Termination

   15    

10.2

  

Effect of Termination

   15

11.

 

MISCELLANEOUS

   16    

11.1

  

Survival of Warranties

   16    

11.2

  

Specific Performance

   16    

11.3

  

Successors and Assigns

   16    

11.4

  

Governing Law

   16    

11.5

  

Counterparts

   17    

11.6

  

Headings

   17    

11.7

  

Notices

   17    

11.8

  

No Finder’s Fees

   18    

11.9

  

Amendments and Waivers

   18    

11.10

  

Attorneys’ Fees

   18    

11.11

  

Severability

   18    

11.12

  

Entire Agreement

   18    

11.13

  

No Third Party Beneficiaries

   18    

11.14

  

Public Announcements

   19    

11.15

  

Further Assurances

   19    

11.16

  

Fees and Expenses

   19    

11.17

  

Waiver of Jury Trial

   19

 

SCHEDULES

 

Schedule 3.4(b)

 

EXHIBITS

 

Exhibit A   

Schedule of Investors

 



--------------------------------------------------------------------------------

COMMON STOCK PURCHASE AGREEMENT

 

This COMMON STOCK PURCHASE AGREEMENT (including any Exhibits and Schedules
hereto, this “Agreement”) is made and entered into as of October 22, 2003 by and
among PriceSmart, Inc., a Delaware corporation (the “Company”), and the
investors listed on Exhibit A attached hereto (each an “Investor” and,
collectively, the “Investors”). The Investors and the Company are referred to
herein individually as a “Party” and together as the “Parties.”

 

W I T N E S S E T H:

 

WHEREAS, the Company desires to sell to the Investors, and the Investors desire
to purchase from the Company, an aggregate of 500,000 shares (the “Shares”) of
the Company’s common stock, par value $.0001 per share (“Common Stock”), on the
terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual promises
contained herein and for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Parties agree as follows:

 

1. AGREEMENT TO PURCHASE AND SELL STOCK. Subject to the terms and conditions of
this Agreement, the Company agrees to sell to each of the Investors at the
Closing (as defined below), and each of the Investors severally agrees to
purchase from the Company at the Closing, that number of Shares set forth
opposite each such Investor’s name on Exhibit A attached hereto at a purchase
price of $10.00 per share (the “Purchase Price”).

 

2. CLOSING. The purchase and sale of the Shares (the “Closing”) will take place
at the offices of Latham & Watkins LLP, 12636 High Bluff Drive, Suite 300, San
Diego, CA 92130 at 10:00 a.m. Pacific Time, on October 29, 2003, or at such
other time and place mutually agreed upon by the Parties, or if any of the
conditions set forth in Section 7 (other than conditions with respect to actions
the respective Parties will take at the Closing itself) has not been satisfied,
a later date selected by the Investors, which date shall be within five (5)
Business Days (as defined below) following the satisfaction or waiver of all
conditions to the obligations of the Parties to consummate the transactions to
occur at the Closing (other than conditions with respect to actions the
respective Parties will take at the Closing itself) (such date, the “Closing
Date”). “Business Day” means any day, other than a Saturday, Sunday or a day on
which banking institutions in the State of California are authorized or
obligated by law, regulation or executive order to close. At the Closing, the
Company will cause its transfer agent to deliver to each of the Investors (i) a
certificate registered in the Investor’s name and in the denominations
designated by such Investor prior to the Closing Date representing the Shares
and (ii) the other documents and certificates to be delivered pursuant to
Section 7 hereof, all against payment of the Purchase Price by wire transfer of
immediately available funds as directed pursuant to instructions delivered by
the Company to the Investors prior to the Closing Date. The number of Shares to
be purchased at the Closing by each Investor and the portion of aggregate
Purchase Price to be paid by each Investor are set forth next to each Investor’s
name on Exhibit A hereto.

 



--------------------------------------------------------------------------------

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company hereby represents
and warrants to, and agrees with, the Investors that the statements in the
following paragraphs of this Section 3 are true and correct:

 

3.1 Organization, Good Standing and Qualification. Each of the Company and its
Subsidiaries (as defined below) is a corporation, partnership or limited
liability company duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization and has all requisite power and
authority to own or lease and operate its properties and to conduct its business
as it is currently being conducted and is proposed to be conducted. Each of the
Company and its Subsidiaries is duly licensed, authorized or qualified as a
foreign corporation, partnership or limited liability company for the
transaction of business and is in good standing under the laws of each other
jurisdiction in which its ownership, lease or operation of property or conduct
of business requires such qualification, except where the failure to be so
qualified would not have a material adverse effect on the assets, liabilities,
condition (financial or otherwise), results of operations, prospects or business
of the Company and its Subsidiaries taken as a whole (“Material Adverse
Effect”). The Company is not in default under or in violation of any provision
of its amended and restated certificate of incorporation (the “Certificate of
Incorporation”) or its bylaws (the “Bylaws”). “Subsidiary” means as to any
Person (as defined below), any other Person of which more than 50% of the shares
of the voting stock or other voting interests are owned or controlled, or the
ability to select or elect more than 50% of the directors or similar managers is
held, directly or indirectly, by such first Person or one or more of its
Subsidiaries or by such first Person and one or more of its Subsidiaries.
“Person” means any individual, corporation, company, association, partnership,
limited liability company, joint venture, trust, unincorporated organization or
Governmental Authority (as defined below).

 

3.2 Authorization. The Company has all requisite power and authority to execute
and deliver this Agreement and to perform its obligations hereunder. All
corporate action on the part of the Company necessary for the authorization,
execution and delivery of this Agreement, the performance of the obligations of
the Company at the Closing, the performance of the obligations of the Company
under Section 9 hereof and the issuance and delivery of the Shares has been
taken, and this Agreement has been duly executed and delivered by the Company
and constitutes a valid and legally binding obligation of the Company,
enforceable in accordance with its terms, except as may be limited by (i)
applicable bankruptcy, insolvency, reorganization or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally; (ii) the effect of rules of law governing the availability of
equitable remedies; and (iii) the unenforceability under certain circumstances
under law or court decisions of provisions providing for the indemnification of
or contribution to a party with respect to a liability where such
indemnification or contribution is contrary to public policy or prohibited by
law.

 

3.3 Valid Issuance of the Shares. The Shares have been duly and validly
authorized, reserved for issuance and, when issued, sold and delivered by the
Company in accordance with the terms of this Agreement for the consideration
provided for herein, will have been duly and validly issued, will be fully paid
and nonassessable and will be free of any mortgage, pledge, lien, security
interest, claim, voting agreement, conditional sale agreement, title retention
agreement, restriction, option or encumbrance of any kind, character or
description whatsoever (“Lien”) (other than those that may be created by the
Investors) and free of any

 

2



--------------------------------------------------------------------------------

restrictions on transfer other than restrictions on transfer under applicable
federal and state securities laws and, assuming the truth and correctness of the
Investors’ representations and warranties in Section 4 below, will be issued in
compliance with all applicable federal and state securities laws.

 

3.4 Capitalization.

 

(a) The entire authorized capital stock of the Company consists of 15,000,000
shares of Common Stock, of which 6,871,913 shares (not including 413,650 shares
held by the Company as treasury shares) were issued and outstanding as of
October 17, 2003, and 2,000,000 shares of preferred stock, par value $.0001 per
share, of which 20,000 shares of the Company’s 8% Series A Cumulative
Convertible Redeemable Preferred Stock and 22,000 shares of the Company’s 8%
Series B Cumulative Convertible Redeemable Preferred Stock are issued and
outstanding as of the date of this Agreement. Except as set forth in the SEC
Documents (as defined below), there are no outstanding or authorized warrants,
options, purchase rights, subscription rights, conversion rights, exchange
rights or other contracts, commitments or obligations that could require the
Company or any of its Subsidiaries to issue, grant, deliver or sell or otherwise
cause to be issued, granted, delivered or sold or become outstanding any capital
stock of the Company or any of its Subsidiaries, except for those granted in the
ordinary course of business since the dates of the SEC Documents. There are no
outstanding or authorized stock appreciation, phantom stock, profit
participation or similar rights with respect to the Company or any of its
Subsidiaries. To the Company’s knowledge, there are no voting trusts, proxies or
other agreements or understandings with respect to the voting of the capital
stock of the Company.

 

(b) Except as set forth on Schedule 3.4(b) hereto, the registration of the
Shares pursuant to Section 9 hereof will not give rise to any registration
rights on behalf of any Person under any agreement or instrument applicable to
the Company. Except as set forth on Schedule 3.4(b) hereto, other than pursuant
to Section 9 hereof, no Person has any right to require the Company to register
securities of the Company under the Securities Act of 1933, as amended (the
“1933 Act”).

 

3.5 Noncontravention.

 

(a) Neither the execution and delivery of this Agreement, nor the consummation
of the transactions contemplated hereby, will (i) violate any constitution,
statute, regulation, rule, ordinance, code, injunction, judgment, order, decree,
ruling, charge, writ, determination or other restriction (“Law”) of any
government or political subdivision or department thereof, any governmental
regulatory body, commission, board, agency or instrumentality, or any court or
arbitrator or alternative dispute resolution body, in each case whether federal,
state, local or foreign (“Governmental Authority”) to which the Company or any
of its Subsidiaries is subject or any provision of the Certificate of
Incorporation or the Bylaws or the certificate of incorporation or bylaws or
similar constituent documents of the Company’s Subsidiaries or (ii) conflict
with, result in a breach or violation of, constitute a default (with or without
notice or the passage of time) under, result in the acceleration of, create in
any party the right to accelerate, terminate, modify or cancel, or give rise to
a right to put or to compel a tender offer for outstanding securities of the
Company or any of its Subsidiaries or

 

3



--------------------------------------------------------------------------------

require any notice, consent, waiver or approval under any agreement, contract,
lease, license, loan, debt instrument, note, bond, indenture, mortgage, deed of
trust, joint venture agreement, approval of a Governmental Authority or other
arrangement to which the Company or any of its Subsidiaries is a party or by
which the Company or any of its Subsidiaries is bound or to which any of the
Company’s or its Subsidiaries’ assets is subject (or result in the imposition of
any mortgage, pledge, Lien, encumbrance, charge or other security interest upon
any of such assets or properties), except in either case, where such violation,
conflict or default would not have a Material Adverse Effect.

 

(b) Except for the filing of a Form D with the Securities and Exchange
Commission (the “SEC”) and filings which may be required under state securities
laws, for which filings the Company shall be responsible, neither the Company
nor any of its Subsidiaries is required to give any notice to, make any filing
or registration with, or obtain any authorization, consent or approval of any
Governmental Authority in connection with the execution, delivery and
performance by the Company of this Agreement and the transactions contemplated
hereby.

 

(c) No consent or approval of the Company’s stockholders is required by Law, the
Certificate of Incorporation, the Bylaws, the rules and regulations of the
Nasdaq Stock Market, or otherwise, for the execution, delivery and performance
by the Company of this Agreement and the consummation of the transactions
contemplated hereby.

 

(d) The execution, delivery and performance of this Agreement by the Company and
the consummation of transactions contemplated hereby will not constitute a
“Change of Control” as such term is defined in any contract, agreement,
indenture, mortgage, note, lease or other instrument to which the Company or any
of its Subsidiaries is a party or by which the Company or any such Subsidiary is
bound or to which the properties of the Company or any such Subsidiary is
subject.

 

3.6 Absence of Certain Changes. Except as disclosed in the reports required to
be filed by the Company under the 1934 Act in the preceding twelve (12) months
(the “SEC Documents”) or otherwise disclosed in public announcements or press
releases, since August 31, 2002, the Company and its Subsidiaries have conducted
their consolidated business in the ordinary and usual course and there has been
no change to the business, properties, assets, operations, prospects, results of
operations or condition (financial or otherwise) of the Company or its
Subsidiaries (taken as a whole), except for such changes which could not be
reasonably expected to have a Material Adverse Effect.

 

3.7 No General Solicitation. Neither the Company, nor any of its Affiliates (as
defined below), nor any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D (“Regulation D”) promulgated under the 1933 Act) in connection with
the offer or sale of the Shares. “Affiliate” has the meaning set forth in Rule
12b-2 promulgated under the Securities Exchange Act of 1934, as amended (the
“1934 Act”), as in effect on the date hereof. The term “Affiliated” has a
correlative meaning.

 

4



--------------------------------------------------------------------------------

3.8 Disclosure. No information that has been provided to the Investors by the
Company or any of its representatives in connection with the transactions
contemplated by this Agreement, and no exhibit, document, statement, certificate
or schedule furnished or to be furnished to the Investors pursuant to this
Agreement, contains or will contain, as the case may be, any untrue statement of
a material fact, or omits or will omit, as the case may be, to state a material
fact necessary to make the statements or facts contained therein not misleading.

 

4. REPRESENTATIONS AND WARRANTIES OF THE INVESTORS. Each of the Investors
severally and not jointly represents and warrants to the Company that the
statements in the following paragraphs of this Section 4 are true and correct
with respect to such Investor:

 

4.1 Organization and Qualification. The Investor is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization. The Investor has all requisite power and authority to enter into
and perform this Agreement and to carry out the transactions contemplated by
this Agreement.

 

4.2 Authorization. All action on the part of the Investor necessary for the
authorization, execution and delivery of this Agreement and the performance of
all obligations of the Investor hereunder has been taken, and this Agreement has
been duly executed and delivered by the Investor and constitutes a valid and
legally binding obligation of the Investor, enforceable in accordance with its
terms, except as may be limited by (a) applicable bankruptcy, insolvency,
reorganization or other laws of general application relating to or affecting the
enforcement of creditors’ rights generally; (b) the effect of rules of law
governing the availability of equitable remedies; and (c) the unenforceability
under certain circumstances under law or court decisions of provisions providing
for the indemnification of or contribution to a party with respect to a
liability where such indemnification or contribution is contrary to public
policy or prohibited by law.

 

4.3 Purchase for Own Account. Except as permitted pursuant to Section 11.3
hereof, the Shares to be acquired by the Investor hereunder will be acquired for
investment for the Investor’s own account, not as a nominee or agent, and not
with a view to the public resale or distribution thereof within the meaning of
the 1933 Act, and the Investor has no present intention of selling or otherwise
distributing the same. The Investor does not have any contract, undertaking,
agreement or arrangement with any Person to sell, transfer or grant
participations to such Person or to any third Person, with respect to the
Shares. The Investor also represents that it has not been formed for the
specific purpose of acquiring the Shares.

 

4.4 Accredited Investor Status. The Investor is an “accredited investor” within
the meaning of Regulation D. By reason of its business and financial experience,
sophistication and knowledge, the Investor is capable of evaluating the risks
and merits of the investment made pursuant to this Agreement. The Investor
confirms that it is able (a) to bear the economic risk of this investment, as
well as other risk factors as more fully set forth herein and in the SEC
Documents, (b) to hold the Shares for an indefinite period of time and (c) to
bear a complete loss of the Investor’s investment; and the Investor represents
that it has sufficient liquid assets so that the illiquidity associated with
this investment will not cause any undue financial difficulties or affect the
Investor’s ability to provide for its current needs and possible financial
contingencies.

 

5



--------------------------------------------------------------------------------

4.5 Restricted Securities. The Investor understands that the Shares are
characterized as “restricted securities” under the 1933 Act inasmuch as they are
being acquired from the Company in a transaction not involving a public offering
and that under the 1933 Act and applicable regulations thereunder such
securities may be resold without registration under the 1933 Act only in certain
limited circumstances. In this connection, the Investor represents that it is
familiar with Rule 144 promulgated under the 1933 Act (“Rule 144”), as presently
in effect, and understands the resale limitations imposed thereby and by the
1933 Act. The Investor understands that the Company is under no obligation to
register any of the securities sold hereunder except as provided in Section 9
hereof.

 

4.6 Due Diligence and No Solicitation. The Investor has had a reasonable
opportunity to ask questions of and receive answers from the Company and its
officers, and all such questions have been answered to the full satisfaction of
the Investor. At no time was the Investor presented with or solicited by any
leaflet, public promotional meeting, circular, newspaper or magazine article,
radio or television advertisement or any other form of general advertising.

 

4.7 Further Limitations on Disposition. Without in any way limiting the
representations set forth above, the Investor further agrees not to make any
disposition of all or any portion of the Shares unless and until:

 

(a) there is then in effect a registration statement under the 1933 Act covering
such proposed disposition and such disposition is made in accordance with such
registration statement; or

 

(b) (i) the Investor shall have notified the Company of the proposed disposition
and shall have furnished the Company with a statement of the circumstances
surrounding the proposed disposition, and (ii) the Investor shall have furnished
the Company at the Investor’s expense an opinion of counsel, reasonably
satisfactory to the Company that such disposition will not require registration
of such securities under the 1933 Act; provided that the Company shall not
require an opinion of counsel for routine sales of shares pursuant to Rule 144.

 

4.8 Legends. It is understood that the certificates evidencing the Shares will
bear the legends set forth below:

 

(a) THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER ANY STATE SECURITIES
LAWS. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE
AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT AND THE
APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM.

 

(b) The legend referred to in Section 4.8(a) above shall be removed from a
certificate representing such Shares if the securities represented thereby are
sold pursuant to an effective registration statement under the 1933 Act, or
there is delivered to the Company such satisfactory evidence, which may include
an opinion of independent counsel, as reasonably

 

6



--------------------------------------------------------------------------------

may be requested by the Company, to confirm that neither such legend nor the
restrictions on transfer set forth therein are required to ensure that transfers
of such securities will not violate the registration requirements of the 1933
Act.

 

5. PRE-CLOSING COVENANTS OF THE PARTIES. The Parties agree as follows with
respect to the period between the execution of this Agreement and the Closing:

 

5.1 General. Each of the Parties will use its reasonable best efforts to take
all action and to do all things necessary, proper or advisable in order to
consummate and make effective the transactions contemplated by this Agreement
(including satisfaction, but not waiver, of the closing conditions set forth in
Sections 7 and 8 below).

 

5.2 Notice of Developments. Each Party will give prompt written notice to the
other of any material adverse development causing a breach of any of its own
representations and warranties in Section 3 or 4 above. No disclosure by any
Party pursuant to this Section 5.2, however, shall be deemed to cure any
misrepresentation, breach of warranty or breach of covenant.

 

6. POST-CLOSING COVENANTS OF THE PARTIES.

 

6.1 Listing. So long as the Investors or their respective Affiliates
Beneficially Own any Shares, the Company shall use its best efforts to ensure
that the shares of Common Stock continue to be quoted on the Nasdaq Stock
Market; provided, however, this Section 6.1 shall not restrict the Company from
engaging in any reclassification, capital reorganization or other change in the
outstanding shares of Common Stock or any consolidation or merger of the Company
with or into another corporation or any other transaction in which the
stockholders of the Company are required to exchange their shares of Common
Stock for stock or other securities of the Company or any other Person.
“Beneficially Own” with respect to any securities means having “beneficial
ownership” of such securities (as determined pursuant to Rule 13d-3 promulgated
under the 1934 Act as in effect on the date hereof, except that a Person shall
be deemed to Beneficially Own all such securities that such Person has the right
to acquire by conversion, exercise of option or otherwise whether such right is
exercisable immediately or after the passage of time). The terms “Beneficial
Ownership” and “Beneficial Owner” have correlative meanings.

 

7. CONDITIONS TO THE INVESTORS’ OBLIGATIONS AT CLOSING. The obligations of the
Investors under Section 2 of this Agreement with respect to the Closing are
subject to the fulfillment or waiver, on the Closing Date, of each of the
following conditions:

 

7.1 Representations and Warranties True. The representations and warranties of
the Company contained in Section 3 qualified as to materiality shall be true and
correct in all respects, and those not so qualified shall be true and correct in
all material respects on and as of the Closing Date with the same effect as
though such representations and warranties had been made on and as of the
Closing Date (except where such representation and warranty speaks by its terms
as of a different date, in which case it shall be true and correct as of such
date). The Company shall have delivered to the Investors at the Closing a
certificate in form and substance reasonably satisfactory to the Investors dated
the Closing Date and signed by the Chief Executive Officer or an Executive Vice
President and the Chief Financial Officer or Senior Vice President

 

7



--------------------------------------------------------------------------------

of Accounting of the Company to the effect that the condition set forth in this
Section 7.1 has been satisfied.

 

7.2 Compliance with Covenants. The Company shall have performed all of its
obligations hereunder in all material respects and complied with all agreements,
undertakings, covenants and conditions required hereunder to be performed by it
at or prior to the Closing. The Company shall have delivered to the Investors at
the Closing a certificate in form and substance reasonably satisfactory to the
Investors dated the Closing Date and signed by the Chief Executive Officer or an
Executive Vice President and the Chief Financial Officer or Senior Vice
President of Accounting of the Company to the effect that the condition set
forth in this Section 7.2 has been satisfied.

 

7.3 No Litigation.

 

(a) No Law shall have been promulgated, enacted or entered that restrains,
enjoins, prevents, materially delays, prohibits or otherwise makes illegal the
performance of this Agreement or the transactions contemplated hereby.

 

(b) No action, suit or proceeding shall be pending or threatened before any
Governmental Authority wherein an unfavorable injunction, judgment, order,
decree, ruling or charge would (i) prevent, materially delay, prohibit or
otherwise make illegal the consummation of any of the transactions contemplated
by this Agreement, (ii) cause any of the transactions contemplated by this
Agreement to be rescinded following consummation (and no such injunction,
judgment, order, decree, ruling or charge shall be in effect) or (iii) affect
adversely the right of the Investors to own the Shares.

 

7.4 Securities Exemptions. The offer and sale of the Shares to the Investors
pursuant to this Agreement shall be exempt from the registration requirements of
the 1933 Act, the qualification requirements of the California Corporate
Securities Law of 1968 (the “California Securities Law”) and the registration
and/or qualification requirements of all other applicable state securities laws.

 

7.5 Proceedings. All corporate and other proceedings to be taken by the Company
in connection with this Agreement and with respect to the transactions
contemplated hereby to be completed at or prior to the Closing and documents
incident thereto shall have been completed in form and substance reasonably
satisfactory to the Investors, and the Investors shall have received all such
counterpart originals or certified or other copies of this Agreements and such
other documents as it may reasonably request.

 

7.6 No Material Adverse Effect. No event shall have occurred and no condition
shall have arisen or been created since the date of this Agreement which has
had, or would be reasonably likely to have, a Material Adverse Effect.

 

8



--------------------------------------------------------------------------------

8. CONDITIONS TO THE COMPANY’S OBLIGATIONS AT CLOSING. The obligations of the
Company to the Investors under this Agreement with respect to the Closing are
subject to the fulfillment or waiver on the Closing Date of each of the
following conditions:

 

8.1 Representations and Warranties True. The representations and warranties of
the Investors contained in Section 4 qualified as to materiality shall have been
true and correct in all respects, and those not so qualified shall have been
true and correct in all material respects on and as of the Closing Date with the
same effect as though such representations and warranties had been made on and
as of the Closing Date (except where such representation and warranty speaks by
its terms as of a different date, in which case it shall be true and correct as
of such date).

 

8.2 Payment of Consideration. The Investors shall have paid the Purchase Price
in accordance with the provisions of Section 1.

 

8.3 No Litigation.

 

(a) No Law shall have been promulgated, enacted or entered that restrains,
enjoins, prevents, materially delays, prohibits or otherwise makes illegal the
performance of this Agreement or the transactions contemplated hereby.

 

(b) No action, suit or proceeding shall be pending or threatened before any
Governmental Authority wherein an unfavorable injunction, judgment, order,
decree, ruling or charge would (i) prevent, delay, prohibit or otherwise make
illegal the consummation of any of the transactions contemplated by this
Agreement, or (ii) cause any of the transactions contemplated by this Agreement
to be rescinded following consummation (and no such injunction, judgment, order,
decree, ruling or charge shall be in effect).

 

8.4 Securities Exemptions. The offer and sale of the Shares to the Investors
pursuant to this Agreement shall be exempt from the registration requirements of
the 1933 Act, the qualification requirements of the California Securities Law
and the registration and/or qualification requirements of all other applicable
state securities laws.

 

9. REGISTRATION STATEMENT FOR RESALE OF THE SHARES.

 

9.1 Registration. As promptly as practicable after the Closing but in any event
within ninety (90) days following the Closing Date, the Company shall prepare
and file with the SEC a registration statement on Form S-3 (the “Registration
Statement”), and maintain effective for the period specified in Section 9.2(a)
for use by the Investors and their respective Affiliates at any time during such
period with respect to the offering and sale or other disposition of the Shares.

 

9.2 Company Obligations. In the case of each registration effected by the
Company pursuant to this Section 9, the Company will keep the Investors, as
applicable, advised in writing as to the initiation of each registration and as
to the completion thereof. At its expense, the Company will:

 

(a) use its best efforts to cause such registration to remain effective at all
times until the earlier of (i) such time as the distribution described in the
registration statement relating to the Shares has been completed and (ii) two
(2) years from the Closing Date;

 

9



--------------------------------------------------------------------------------

(b) prepare and file with the SEC such amendments and post-effective amendments
to such registration statement and supplements to the prospectus as may be (i)
reasonably requested by the holders of a majority of the Shares, (ii) reasonably
requested by any participating holder (to the extent such request relates to
information relating to such holder), or (iii) necessary to keep such
registration effective for the period of time required by this Section 9;

 

(c) prepare and deliver to the Investors as many copies of each preliminary and
final prospectus and other documents incident thereto as each of the Investors
from time to time may reasonably request;

 

(d) immediately notify the Investors, at any time when a prospectus relating to
a registration of Shares is required to be delivered under the 1933 Act, of the
happening of any event as a result of which the prospectus included in such
registration statement, as then in effect, includes an untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, and, at the request of
the Investors, prepare a supplement or amendment to such registration statement
so that, as thereafter delivered to the purchasers of such Shares, such
prospectus will not contain any untrue statement of a material fact or omit to
state a material fact required to be stated or necessary to make the statements
therein not misleading;

 

(e) use its best efforts to register or qualify and maintain the qualification
of the Shares covered by such registration under such state securities or “blue
sky” laws for offers and sales to the public as the Investors shall reasonably
request; provided, however, that the Company shall not be obligated to qualify
as a foreign corporation to do business under the laws of or become subject to
taxation in, any jurisdiction in which it shall not be then qualified, or to
file any general consent to service of process;

 

(f) otherwise use its best efforts to comply with the securities laws of the
United States and other applicable jurisdictions and all applicable rules and
regulations of the SEC and comparable Governmental Authorities in other
applicable jurisdictions;

 

(g) notify the Investors (i) when the Registration Statement or any amendment
thereto has been filed or become effective, when the prospectus or any amendment
or supplement thereto has been filed and to furnish the Investors with copies
thereof, (ii) of the issuance by the SEC of any stop order suspending the
effectiveness of the Registration Statement or any order preventing or
suspending the use of the preliminary prospectus or the Final Prospectus (as
defined below) or the initiation or threatening of any proceedings for such
purposes, and (iii) the receipt by the Company of any notification with respect
to the suspending of the qualification of the Shares for offering or sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose; and

 

(h) with a view to making available the benefits of certain rules and
regulations of the SEC which may permit the sale of restricted securities to the
public without registration, the Company agrees to: (i) make and keep public
information available as those terms are understood and defined in Rule 144;
(ii) use its best efforts to file with the SEC in a timely manner all reports
and other documents required of the Company under the 1933 Act and

 

10



--------------------------------------------------------------------------------

the 1934 Act at any time after it has become subject to such reporting
requirements; and (iii) so long as an Investor or transferee of an Investor owns
any Shares, furnish to such Investor or transferee of such Investor upon
request, a written statement by the Company as to its compliance with the
reporting requirements of Rule 144 and of the 1933 Act and the 1934 Act, a copy
of the most recent annual or quarterly report of the Company, and such other
reports and documents so filed as such Investor or transferee of such Investor
may reasonably request in availing itself of any rule or regulation of the SEC
allowing such Investor or transferee of such Investor to sell any such
securities without registration.

 

9.3 Restrictions on Registrations. If at any time or from time to time after the
effective date of the Registration Statement, the Company promptly notifies the
Investors in writing of the existence of a Potential Material Event (as defined
below), the Investors shall not offer or sell any Shares or engage in any other
transaction involving or relating to the Shares, from the time of the giving of
notice with respect to a Potential Material Event until the Investors receive
written notice from the Company that such Potential Material Event either has
been disclosed to the public or no longer constitutes a Potential Material
Event. If a Potential Material Event shall occur prior to the date the
Registration Statement is filed, then notwithstanding Section 9.1 above, the
Company’s obligation to file the Registration Statement shall be delayed until
such Potential Material Event either has been disclosed to the public or no
longer constitutes a Potential Material Event. “Potential Material Event” means
any of the following: (a) the possession by the Company of material information
not ripe for disclosure in a registration statement, as determined in good faith
by the Chief Executive Officer or the Board of Directors that disclosure of such
information in a Registration Statement would be materially detrimental to the
business and affairs of the Company; or (b) any material engagement or activity
by the Company which would, in the good faith determination of the Chief
Executive Officer or the Board of Directors, be materially adversely affected by
disclosure in a registration statement at such time, which determination shall
be accompanied by a good faith determination by the Chief Executive Officer or
the Board of Directors that the applicable Registration Statement would be
materially misleading absent the inclusion of such information. In no event
shall the suspension of the Registration Statement (or the permissible delay in
filing a Registration Statement) (i) exceed ninety (90) days on any one occasion
as a result of a Potential Material Event or (ii) be permitted more than once
during any 12-month period.

 

9.4 Investor Obligations and Rights.

 

(a) Each of the Investors shall cooperate as reasonably requested by the Company
with the Company in connection with the preparation of the Registration
Statement, and for so long as the Company is obligated to file and keep
effective the Registration Statement, shall provide to the Company, in writing,
for use in the Registration Statement, all such information regarding such
Investor and its plan of distribution of the Shares as may be reasonably
necessary to enable the Company to prepare the Registration Statement and
prospectus covering the Shares, to maintain the currency and effectiveness
thereof and otherwise to comply with all applicable requirements of law in
connection therewith. Each of the Investors shall have the right to prepare any
portions of the Registration Statement requiring information regarding such
Investor and its plan of distribution of the Shares.

 

11



--------------------------------------------------------------------------------

(b) During such time as an Investor may be engaged in a distribution of the
Shares, such Investor shall comply with Regulation M promulgated under the 1934
Act and pursuant thereto it shall, among other things, (i) not engage in any
stabilization activity in connection with the securities of the Company in
contravention of such regulation; (ii) distribute the Shares under the
Registration Statement solely in the manner described in the Registration
Statement; and (iii) cease distribution of such Shares pursuant to such
Registration Statement upon receipt of written notice from the Company that the
prospectus covering the Shares contains any untrue statement of a material fact
or omits a material fact required to be stated therein or necessary to make the
statements therein not misleading.

 

(c) Each of the Investors hereby covenants with the Company not to make any sale
of the Shares without effectively causing the prospectus delivery requirements
under the 1933 Act to be satisfied unless the sale is made pursuant to an
exemption from registration.

 

(d) Each of the Investors acknowledges and agrees that the Shares sold pursuant
to the Registration Statement are not transferable on the books of the Company
unless the stock certificate submitted to the transfer agent evidencing the
Shares is accompanied by a certificate reasonably satisfactory to the Company to
the effect that (i) the Shares have been sold in accordance with this Agreement
and the Registration Statement and (ii) the requirement of delivering a current
prospectus has been satisfied.

 

(e) Following termination of the effectiveness of the Registration Statement,
each of the Investors shall discontinue sales of Shares pursuant thereto upon
receipt of notice from the Company of its intention to remove from registration
the Shares covered thereby which remain unsold, and each of the Investors shall
promptly notify the Company of the number of Shares registered that remain
unsold immediately upon receipt of the notice from the Company.

 

(f) Each of the Investors will observe and comply with the 1933 Act, the 1934
Act and the general rules and regulations thereunder, as now in effect and as
from time to time amended and including those hereafter enacted or promulgated,
in connection with any offer, sale, pledge, transfer or other disposition of the
Shares or any part thereof.

 

9.5 Indemnification.

 

(a) The Company will indemnify and hold harmless to the fullest extent permitted
by law each of the Investors, as applicable, each of its Affiliates and each of
their respective officers, directors, shareholders, employees, advisors, agents
and partners, and each person controlling each of the Investors, with respect to
each registration which has been effected pursuant to this Section 9 against all
Losses (as defined below) jointly and severally arising out of or based on any
untrue statement (or alleged untrue statement) of a material fact contained in
any prospectus, offering circular or other document (including any amendment or
supplement thereto or any documents incorporated by reference therein and any
related registration statement, notification or the like) incident to any such
registration, qualification or compliance, or based on any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, or any

 

12



--------------------------------------------------------------------------------

violation by the Company of the 1933 Act or the 1934 Act or any rule or
regulation thereunder applicable to the Company and relating to action or
inaction required of the Company in connection with any such registration,
qualification or compliance, and will reimburse each of the Investors, each of
its Affiliates and each of their respective officers, directors, shareholders,
employees, advisors, agents and partners, and each person controlling each of
the Investors for any legal and any other expenses reasonably incurred in
connection with investigating and defending any such Losses; provided, however,
that the Company will not be liable in any such case to the extent that any such
Losses arise out of or is based on any untrue statement or omission based upon
written information furnished to the Company by the Investors and stated
expressly to be specifically for use therein. “Losses” shall mean, collectively,
any and all losses, penalties, judgments, suits, costs, claims, liabilities,
damages and expenses (including, without limitation, reasonable attorneys’ fees
and disbursements).

 

(b) Each of the Investors will, if Shares held by it are included in the
securities as to which such registration, qualification or compliance is being
effected, indemnify and hold harmless to the fullest extent permitted by law the
Company, each of its Affiliates and their respective directors, employees,
advisors, agents and officers and each person who controls the Company, against
all Losses arising out of or based on any untrue statement (or alleged untrue
statement) of a material fact contained in any such registration statement,
prospectus, offering circular or other document made by such Investor in
writing, or any omission (or alleged omission) to state therein a material fact
required to be stated therein or necessary to make the statements by such
Investor therein not misleading, and will reimburse the Company and its
directors, officers, partners, persons, or control persons for any legal or any
other expenses reasonably incurred in connection with investigating or defending
any such Losses, in each case to the extent, but only to the extent, that such
untrue statement (or alleged untrue statement) or omission (or alleged omission)
is made in such registration statement, prospectus, offering circular or other
document in reliance upon and in conformity with written information furnished
to the Company by such Investor and stated expressly to be specifically for use
therein; provided, however, that the obligations of each of the Investors
hereunder shall be limited to an amount equal to the net proceeds to such
Investor of securities sold as contemplated herein.

 

(c) Each party entitled to indemnification under this Section 9.5 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought and shall
permit the Indemnifying Party to assume the defense of any such claim or any
litigation resulting therefrom; provided that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or any litigation resulting
therefrom, shall be approved by the Indemnified Party (whose approval shall not
unreasonably be withheld) and the Indemnified Party may participate in such
defense at such party’s expense (unless (i) the Indemnifying Party has agreed in
writing to pay such fees or expenses, (ii) the Indemnifying Party shall have
failed to assume the defense of such claim within a reasonable time after
receipt of notice of such claim from the Person entitled to indemnification
hereunder and employ counsel reasonably satisfactory to such Person, (iii) the
Indemnified Party has reasonably concluded (based on the written advice of
counsel) that there may be legal defenses available to it or other Indemnified
Parties that are different from or in addition to those available to the
Indemnifying Party, or (iv) the Indemnified Party shall have reasonably
concluded that there may be a conflict of interest between the Indemnifying
Party and the Indemnified Party in

 

13



--------------------------------------------------------------------------------

such action, in which case the fees and expenses of counsel shall be at the
expense of the Indemnifying Party), and provided further that the failure of any
Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its obligations under this Section 9 unless the
Indemnifying Party is materially prejudiced thereby. If such defense is not
assumed by the Indemnifying Party, the Indemnifying Party will not be subject to
any liability for any settlement made without its consent, but such consent may
not be unreasonably withheld. If the Indemnifying Party assumes the defense, the
Indemnifying Party shall not have the right to settle such action without the
written consent of the Indemnified Party. No Indemnifying Party, in the defense
of any such claim or litigation shall, except with the consent of each
Indemnified Party, consent to entry of any judgment or enter into any settlement
which does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such Indemnified Party of a release from all liability
in respect to such claim or litigation. Each Indemnified Party shall furnish
such information regarding itself or the claim in question as an Indemnifying
Party may reasonably request in writing and as shall be reasonably required in
connection with the defense of such claim and litigation resulting therefrom.

 

If the indemnification provided for in this Section 9.5 is held by a court of
competent jurisdiction to be unavailable to an Indemnified Party with respect to
any Losses referred to herein, then the Indemnifying Party, in lieu of
indemnifying such Indemnified Party hereunder, shall contribute to the amount
paid or payable by such Indemnified Party as a result of such Losses in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party on the one hand and of the Indemnified Party on the other in connection
with the statements or omissions which resulted in such loss, liability, claim,
damage or expense, as well as any other relevant equitable considerations. The
relative fault of the Indemnifying Party and of the Indemnified Party shall be
determined by reference to, among other things, whether the untrue (or alleged
untrue) statement of a material fact or the omission (or alleged omission) to
state a material fact relates to information supplied by the Indemnifying Party
or by the Indemnified Party and the parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent such statement or omission.
Notwithstanding anything in this Section 9.5 to the contrary, no Indemnifying
Party (other than the Company) shall be required pursuant to this Section 9.5 to
contribute any amount in excess of the amount by which the net proceeds received
by such Indemnifying Party from the sale of Shares in the offering to which the
Losses of the Indemnified Party relates exceeds the amount of any damages which
such Indemnifying Party has otherwise been required to pay by reason of such
untrue statement or omission.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 9.5 were determined by pro rata allocation or by any
other method of allocation that does not take account of the equitable
considerations referred to in the immediately preceding paragraph. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the 1933 Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.

 

(d) The foregoing indemnity agreement of the Company and Investors is subject to
the condition that, insofar as they relate to any Losses made in a preliminary
prospectus but eliminated or remedied in the amended prospectus on file with the
SEC at the time the registration statement in question becomes effective or the
amended prospectus filed

 

14



--------------------------------------------------------------------------------

with the SEC pursuant to Rule 424(b) promulgated under the 1933 Act (the “Final
Prospectus”), such indemnity or contribution agreement shall not inure to the
benefit of an Investor if a copy of the Final Prospectus was timely furnished to
such Investor in sufficient quantities for delivery and was not furnished to the
person asserting the loss, liability, claim or damage at or prior to the time
such action is required by the 1933 Act.

 

(e) Notwithstanding any other provision of this Agreement, the obligations of
the parties under this Section 9.5 shall survive indefinitely.

 

9.6 Expenses. The Company shall pay all expenses incident to the registration of
the Shares under this Section 9 including without limitation, all registration
and filing fees, all fees and expenses of complying with securities or blue sky
laws, all word processing, duplicating and printing expenses, and the fees and
disbursements of counsel for the Company and its independent public accountants.
With respect to sales of the Shares, the Investors shall pay all underwriting
discounts and commissions and fees of underwriters, selling brokers, dealer
managers or similar securities industry professionals relating to the
distribution of the Shares to be sold by the Investors, the fees and
disbursements of counsel retained by the Investors and transfer taxes, if any.

 

10. Termination.

 

10.1 Termination . This Agreement may be terminated at any time prior to the
Closing:

 

(a) by mutual written agreement of the Company and the Investors;

 

(b) by either the Investors or the Company (provided that the terminating Party
is not then in material breach of any representation, warranty, covenant or
other agreement contained in this Agreement) if the Closing shall not have been
consummated on or before November 30, 2003;

 

(c) by either the Investors or the Company if a court of competent jurisdiction
or a Governmental Authority shall have issued a non-appealable final judgment,
injunction, order, ruling or decree or taken any other action having the effect
of permanently restraining, enjoining or otherwise prohibiting the transactions
contemplated by this Agreement; provided that the Party seeking to terminate
this Agreement pursuant to this clause (c) shall have used its reasonable best
efforts to have such judgment, injunction, order, ruling or decree lifted,
vacated or denied; or

 

(d) by either the Investors or the Company (provided that the terminating Party
is not then in material breach of any representation, warranty, covenant or
other agreement contained in this Agreement) in the event of a material breach
by the other Party of any representation or warranty contained in this Agreement
which cannot be or has not been cured within thirty (30) days after the giving
of written notice to the breaching Party of such breach.

 

10.2 Effect of Termination. In the event of the termination of this Agreement
pursuant to Section 10.1, this Agreement shall forthwith become void and there
shall be no

 

15



--------------------------------------------------------------------------------

liability on the part of any Party hereto (or any stockholder, director,
officer, partner, employee, agent, consultant or representative of such Party)
except as set forth in this Section 10.2, provided that nothing contained in
this Agreement shall relieve any party from liability for any breach of this
Agreement and provided further that Section 11 shall survive termination of this
Agreement.

 

11. MISCELLANEOUS.

 

11.1 Survival of Warranties. The representations and warranties of the Company
and the Investors contained in or made pursuant to this Agreement shall survive
the execution and delivery of this Agreement and the Closing for a period of
twenty-four (24) months from the Closing Date and shall in no way be affected by
any knowledge or investigation of the subject matter thereof made by or on
behalf of the Investors or the Company, as the case may be.

 

11.2 Specific Performance. The parties hereto specifically acknowledge that
monetary damages are not an adequate remedy for violations of this Agreement,
and that any party hereto may, in its sole discretion, apply to a court of
competent jurisdiction for specific performance or injunctive or such other
relief as such court may deem just and proper in order to enforce this Agreement
or prevent any violation hereof and, to the extent permitted by applicable Law
and to the extent the party seeking such relief would be entitled on the merits
to obtain such relief, each party waives any objection to the imposition of such
relief.

 

11.3 Successors and Assigns.

 

(a) This Agreement shall bind and inure to the benefit of the Company and the
Investors and their respective successors, permitted assigns, heirs and personal
representatives; provided that the Company may not assign its rights or
obligations under this Agreement to any Person without the prior written consent
of the Investors.

 

(b) Nothwithstanding Section 11.3(a) or any other provision to the contrary in
this Agreement, the Investors may assign any and all of their rights and
obligations under Section 9 hereof in connection with the transfer to such
assignee of at least 1,000 Shares.

 

11.4 Governing Law.

 

(a) This Agreement shall be governed by and construed under the internal laws of
the State of California as applied to agreements among California residents
entered into and to be performed entirely within that State, without reference
to principles of conflict of laws or choice of law thereof.

 

(b) The Parties hereto hereby agree that the appropriate and exclusive forum for
any disputes arising out of this Agreement solely between the Company and any of
the Investors shall be the United States District Court for the Southern
District of California, and, if such court will not hear any such suit, the
courts of the state of Delaware, and the parties hereto hereby irrevocably
consent to the exclusive jurisdiction of such courts, and agree to comply with
all requirements necessary to give such courts jurisdiction. The Parties hereto
further agree that the Parties will not bring suit with respect to any disputes
arising out of this Agreement except as

 

16



--------------------------------------------------------------------------------

expressly set forth below for the execution or enforcement of judgment, in any
jurisdiction other than the above specified courts. Each of the Parties hereto
irrevocably consents to the service of process in any action or proceeding
hereunder by the mailing of copies thereof by registered or certified airmail,
postage prepaid, to the address specified in Section 11.7 hereof. The foregoing
shall not limit the rights of any party hereto to serve process in any other
manner permitted by the law or to obtain execution of judgment in any other
jurisdiction. The Parties further agree, to the extent permitted by law, that
final and unappealable judgment against any of them in any action or proceeding
contemplated above shall be conclusive and may be enforced in any other
jurisdiction within or outside the United States by suit on the judgment, a
certified or exemplified copy of which shall be conclusive evidence of the fact
and the amount of indebtedness.

 

11.5 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

11.6 Headings. The headings and captions used in this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement. All references in this Agreement to sections, paragraphs, exhibits
and schedules shall, unless otherwise provided, refer to sections and paragraphs
hereof and exhibits and schedules attached hereto, all of which exhibits and
schedules are incorporated herein by this reference.

 

11.7 Notices. All notices, requests, demands, claims and other communications
hereunder will be in writing. Any notice, request, demand, claim or other
communication hereunder shall be deemed duly given if (and then four (4)
Business Days after) it is sent by registered or certified mail, return receipt
requested, postage prepaid and addressed to the intended recipient as set forth
below:

 

To the Company:

   PriceSmart, Inc.      4649 Morena Boulevard      San Diego, CA 92117-3650  
   Attention: Robert M. Gans, Esq.      Telephone: (858) 581-7726     
Facsimile: (858) 581-4707

with a copy to:

   Latham & Watkins LLP      12636 High Bluff Drive, Suite 300      San Diego,
CA 92130      Attention: Robert E. Burwell, Esq.      Telephone: (858) 523-5400
     Facsimile: (858) 523-5450

To the Investors:

  

To the names and addresses set forth

on the signature pages hereto

 

Any Party may send any notice, request, demand, claim or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal delivery, expedited courier, messenger service
or ordinary mail), but no such notice, request,

 

17



--------------------------------------------------------------------------------

demand, claim or other communication shall be deemed to have been duly given
unless and until it actually is received by the intended recipient. Any Party
may change the address to which notices, requests, demands, claims and other
communications hereunder are to be delivered by giving the other Parties notice
in the manner herein set forth.

 

11.8 No Finder’s Fees. Each Party represents that it neither is nor will be
obligated for any finder’s or broker’s fee or commission in connection with this
transaction. The Company agrees to indemnify and hold harmless each of the
Investors from any liability for any commission or compensation in the nature of
a finder’s or broker’s fee (and any asserted liability) for which the Company or
any of its officers, employees or representatives is responsible.

 

11.9 Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively) only with the
written consent of the Company and the Investors.

 

11.10 Attorneys’ Fees. If any action at law or in equity is necessary to enforce
or interpret the terms of this Agreement, the prevailing party shall be entitled
to reasonable attorneys’ fees, costs and necessary disbursements in addition to
any other relief to which such party may be entitled.

 

11.11 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision(s) shall be excluded from
this Agreement and the balance of the Agreement shall be interpreted as if such
provision(s) were so excluded and shall be enforceable in accordance with its
terms.

 

11.12 Entire Agreement. This Agreement, together with all exhibits and schedules
hereto, constitutes the entire agreement and understanding of the parties with
respect to the subject matter hereof and supersedes any and all prior
negotiations, correspondence, agreements, understandings duties or obligations
between the Parties with respect to the subject matter hereof.

 

11.13 No Third Party Beneficiaries. This Agreement is for the sole benefit of
the Parties hereto and their respective successors and permitted assigns and
nothing herein, express or implied, is intended or shall confer upon any other
Person any legal or equitable right, benefit or remedy of any nature whatsoever
under or by reason of this Agreement, except that the provisions of Section 9.5
shall inure to the benefit of and be enforceable by each Indemnified Party.

 

18



--------------------------------------------------------------------------------

11.14 Public Announcements. The Investors and the Company shall consult with
each other before issuing any press release with respect to this Agreement or
the transactions contemplated hereby and neither shall issue any such press
release or make any such public statement without the prior consent of the
other, which consent shall not be unreasonably withheld; provided, however, that
a Party may, without the prior consent of the other Party, issue such press
release or make such public statement as may upon the advice of counsel be
required by law if it has used commercially reasonable efforts to consult with
the other Party prior thereto. The Parties hereby consent to the filing of this
Agreement by the Company and a Schedule 13D and Form 4 by each of the Investors,
as applicable, with the SEC.

 

11.15 Further Assurances. From and after the date of this Agreement, upon the
request of any of the Investors or the Company, the Company and the Investors
shall execute and deliver such instruments, documents or other writings as may
be reasonably necessary or desirable to confirm and carry out and to effectuate
fully the intent and purposes of this Agreement.

 

11.16 Fees and Expenses. Except as otherwise provided in this Agreement, each of
the Parties shall each bear its own expenses incurred in connection with the
negotiation and execution of this Agreement and each other agreement, document
and instrument contemplated by this Agreement and the consummation of the
transactions contemplated hereby and thereby.

 

11.17 Waiver of Jury Trial. THE COMPANY AND THE INVESTORS HEREBY WAIVE ANY RIGHT
THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY ACTION, PROCEEDING OR
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT.

 

[Remainder of Page Intentionally Left Blank]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

THE COMPANY:

 

PRICESMART, INC. By:      

--------------------------------------------------------------------------------

Name:

 

Robert M. Gans

Title:

 

Executive Vice President and General Counsel

 

THE INVESTORS:

 

SOL AND HELEN PRICE TRUST By:      

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

Address:

 

7979 Ivanhoe Avenue, #520

La Jolla, California 92037

Facsimile:

 

(858) 551-2314

Phone:

 

(858) 551-2311

 

ROBERT & ALLISON PRICE TRUST 1/10/75 By:      

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

By:      

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

Address:

 

7979 Ivanhoe Avenue, #520

La Jolla, California 92037

Facsimile:

 

(858) 551-2314

Phone:

 

(858) 551-2311

 

20



--------------------------------------------------------------------------------

SCHEDULE 3.4(b)

 

Piggyback: Under a Common Stock Purchase Agreement dated April 12, 2002 (the
“IFC Purchase Agreement”), if the Company proposes to register any shares of its
Common Stock in connection with an underwritten public offering, International
Finance Corporation (“IFC”) possesses piggyback registration rights to require
the Company to include up to an aggregate of 300,000 shares of the Company’s
Common Stock in such registration on the same terms and conditions as the
securities otherwise being sold through the underwriters. These piggyback
registration rights are in effect until the earlier of (1) such time as IFC has
completed the resale of its shares, (2) such time as IFC is able to freely sell
its shares without registration and without regard to volume or manner of sale
and (3) two years from IFC’s purchase of the shares.

 

Other registration rights:

 

  1. Under a Registration Rights Agreement dated June 3, 2000, PSC, S.A. (“PSC”)
possesses registration rights with respect to an aggregate of 679,500 shares of
the Company’s Common Stock. Pursuant to the Registration Rights Agreement, the
Company filed registration statements on Form S-3 on July 27, 2000 and August 8,
2001, which were subsequently declared effective. PSC has the right to require
that the registration statement be kept effective until PSC or a permitted
assignee has completed the distribution of its shares as described in the
registration statements.

 

  2. Under Series A Preferred Stock Purchase Agreements dated January 15, 2002
and January 18, 2002, Grupo Gigante, S.A. de C.V., The Price Family Charitable
Fund, The Price Family Charitable Trust, The Sol and Helen Price Trust,
Oppenheimer—Close Investment Partnership, L.P., P. Oppenheimer Investment
Partnership, L.P., Performance Capital II, Little Wing LP, Trade Winds Fund
Ltd., Terrier Partners LP, Wynnefield Partners Small Cap Value, LP, Wynnefield
Partners Small Cap Value, LP I, and Wynnefield Small Cap Value Offshore Fund,
Ltd. (collectively, the “Series A Investors”) possess registration rights with
respect to an aggregate of 533,329 shares of the Company’s Common Stock.
Pursuant to the Series A Preferred Stock Purchase Agreements, the Company filed
a registration statement on Form S-3 on February 26, 2002, which was
subsequently declared effective. The Series A Investors have the right to
require that the registration statement be kept effective until the earlier of
(1) such time as the Series A Investors have completed the distribution of their
shares as described in the registration statement and (2) two years from their
purchase of the shares of Series A Preferred Stock.

 

  3. Under the IFC Purchase Agreement, IFC possesses registration rights with
respect to an aggregate of 300,000 shares of the Company’s Common Stock.
Pursuant to the IFC Purchase Agreement, the Company filed a registration
statement on Form S-3 on April 18, 2002, which was subsequently declared
effective. IFC has the right to require that the registration statement be kept
effective until the earlier of (1) such time as IFC is able to freely sell its
shares without registration and without regard to volume or manner of sale and
(2) two years from its purchase of the shares.

 



--------------------------------------------------------------------------------

  4. Under Common Stock Purchase Agreements dated June 24, 2002, Green Hill
Investments, Inc., Chancellor Holdings Limited and Nithyananda Ent. Ltd.
(collectively, the “GCN Investors”) possess registration rights with respect to
an aggregate of 47,808 shares of the Company’s Common Stock. Pursuant to the
Common Stock Purchase Agreements, the Company filed a registration statement on
Form S-3 on July 19, 2002, which was subsequently declared effective. The GCN
Investors have the right to require that the registration statement be kept
effective until the earlier of (1) such time as the GCN Investors are able to
freely sell their shares without registration and without regard to volume or
manner of sale and (2) two years from their purchase of the shares.

 

  5. Under a Common Stock Purchase Agreement dated August 9, 2002, PSC possesses
registration rights with respect to an aggregate of 79,313 shares of the
Company’s Common Stock. Pursuant to the Common Stock Purchase Agreement, the
Company filed a registration statement on Form S-3 on October 25, 2002, which
was subsequently declared effective. PSC has the right to require that the
registration statement be kept effective until the earlier of (1) such time as
PSC is able to freely sell its shares without registration and without regard to
volume or manner of sale and (2) two years from its purchase of the shares.

 

  6. Under a Series B Preferred Stock Purchase Agreement dated July 8, 2003, the
Sol and Helen Price Trust, The Price Family Charitable Fund, The Price Group
LLC, the Robert & Allison Price Charitable Remainder Trust and the Robert &
Allison Price Trust 1/10/75 (collectively, the “Series B Investors”) possess
registration rights with respect to an aggregate of 1,100,000 shares of the
Company’s Common Stock. On August 5, 2003, the Company and the Series B
Investors entered into a letter agreement extending to 180 days the period in
which the Company must file a registration statement on Form S-3 with respect to
the registrable shares. Once filed and declared effective, the Series B
Investors have the right to require that the registration statement be kept
effective until the earlier of (1) such time as the Series B Investors have
completed the distribution of their shares as described in the registration
statement and (2) two years from their purchase of the shares of Series B
Preferred Stock.

 



--------------------------------------------------------------------------------

EXHIBIT A

 

Schedule of Investors

 

Investor

--------------------------------------------------------------------------------

   Number
of Shares


--------------------------------------------------------------------------------

   Aggregate
Purchase Price


--------------------------------------------------------------------------------

Sol and Helen Price Trust

   330,000    $ 3,300,000

Robert & Allison Price Trust 1/10/75

   170,000    $ 1,700,000

TOTAL

   500,000    $ 5,000,000     

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 